This is the second appeal in this case. National Life Ins. Co. v. Bridgeforth, 220 Ala. 314, 124 So. 886. In that case the question here presented by defendant's plea 12 was settled adversely to appellant, and this court is bound by the decision there rendered.
Plaintiff's replications 1 and 2, to defendant's special pleas 10, 11, 13, 16, and 18, present a complete answer to said pleas, and the demurrers to said replications were properly overruled. Both of the replications set up a waiver by the company of the defense alleged in the pleas and placed upon the plaintiff the burden of proving the allegations.
The cases of London  Lancashire Ins. Co. v. McWilliams,215 Ala. 481, 110 So. 909. and Hanover Fire Ins. Co. v. Wood,209 Ala. 380, 96 So. 250, cited by appellant, are not in point. In those cases the allegation in the replication undertook to bind the company to a waiver by the act of an agent without alleging the agent's authority. In the instant case the allegation is that the defendant did the act. It then became a question of evidence on the trial as to the waiver, and in the absence of a bill of exceptions, we presume the proof to have been made.
We find no error in the record, and the judgment is affirmed.
Affirmed.